Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The Abstract contains the legal phraseology “means”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matheisl (EP 1,502,891).
Matheisl shows a conveyor chain 11 for a pallet 3 of a moving walkway 1 with the chain 11 having multiple elongate chain links arranged one behind another at a chain pitch and coupled to one 
Re claim 2, a front end of connecting element 13 is coupled to a first link pin 14 and a rear end of connecting element is coupled to a second link pin so as to be pivotable and linearly guided in a longitudinal direction.
Re claim 3, the rear end is linearly guided so as to be displaceable over a predefined distance.
Re claim 4, each connecting element is separably coupled to an associated link pin 13 in a transverse direction.
Re claim 5, adjacent connecting elements 13 are shown to overlap at their ends.
Re claim 10, the connecting elements are metal.
Re claim 11, shown are guide rollers 11.1 mounted on some of the link pins.
Re claim 12, shown are two conveyor chains 11, multiple pallets 3 and each pallet is fastened on a fastening region of the connecting elements of the first and second conveyor chains.
Re claim 13, the pallets 3 are longer than individual chain links 11.
Re claim 14, Figure 1 shows two deflection devices.
Re claim 15, the shown deflection wheels anticipate the claimed size and number of teeth as it is inherent to have deflection wheels of various size to meet anticipated use conditions.
Allowable Subject Matter
s 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Senger (US 8,931,614) shows a conveyor chain 18’ having elongated connecting elements 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       02/17/2022